Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered but are moot because they do not apply to the new references used in the office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aster (US 20180205441) in view of Chun1 (US 20190165883) further in view of Chun2 (US 20170272138). 

Regarding claim 1, Aster discloses a device comprising storage coupled to processing circuitry (fig. 12), the processing circuitry configured to: 
cause to send a trigger frame to a group of station devices, the group of station devices comprising a first station device, wherein the trigger frame comprises a first indication of a high efficiency (HE) long training field (HE-LTF) mode and a second indication of a guard interval duration (figs. 4 and 11, [0053][0072-73]; transmit a trigger frame ( e.g., having a format such as trigger frame 400) to one or more stations, frame 400 has indicators indicating HE-LTF and guard interval),
identify a HE trigger-based (TB) null data packet (NDP) received from the first station device, wherein the HE TB NDP comprises a first packet extension field, wherein the HE TB NDP is associated with the HE-LTF mode and the guard interval duration ([0041][0053][0073-75], fig. 11, receive a short feedback in a response to the trigger frame (or trigger-based) from at least one station; the NDP feedback is transmitted in LTF, that is associated with the HE-LTF. The short response has no data, it is a NDP, a response or feedback has many fields); 
determine channel information based on the HE TB NDP (fig. 11, 1114, perform channel estimation, or determine channel state information from the feedback); and 
cause to send a downlink packet fig. 11, 1112, transmit a block ack in response to the uplink data).
Aster does not explicitly disclose wherein the first packet extension field is located at the end of the HE TB NDP is located adjacent to the HE-LTF, without a data field, and wherein the size of the first packet extension is 4 microseconds.
Chun1 discloses wherein the first packet extension field is located at the end of the HE TB NDP is located adjacent to the HE-LTF, without a data field, and wherein the size of the first packet extension is 4 microseconds (Chun1, fig. 7, [0136], the PE field is located at the end of the NDP, next to HE-LTF with 4 microseconds duration, without data field).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of AP-device communication as given by Aster with the 
Aster does not explicitly disclose cause to send a downlink NDP, wherein the downlink NDP comprises a second packet extension field and is associated with the HE-LTF mode and the guard interval duration.
Chun2 discloses cause to send a downlink NDP, wherein the downlink NDP comprises a second packet extension field and is associated with the HE-LTF mode and the guard interval duration (Chun2, [0764], a DL NDP frame including HE-LTF for estimating the DL channel status at the STA, the DL NDP can follow the frame structure defined by Aster and Chun1).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Aster and Chun1 with the teachings given by Chun2. The motivation for doing so would have been to propose a type a trigger frame for supporting various uplink multi-user transmission in a wireless communication system (Chun2, [0011]). 
Claims 10 and 17 are rejected same as claim 1 noting that Aster and Chun2 disclose a computer readable medium (Aster, [0104]), sending (Chun2, sending NDPA) and the frame structure includes HE-SIG-A1 (Aster, [0053], Chun2, [0617]).

Regarding claim 2, Aster, Chun1 and Chun2 disclose the device of claim 1, wherein the HE-LTF mode is a 2x HE-LTF mode (Chun2, [0470], the HE-part, including HE-LTF can be configured to be 1x, 2x or 4x). The motivation of the combination same as in claim 1. 
	Claim 11 and 19 are rejected same as claim 2. 

Regarding claim 3, Aster, Chun1 and Chun2 disclose the device of claim 2, 
wherein the guard interval duration is 0.8 microseconds (Chun2, [0475], the length of the GI may have various values such as 0.8 us). The motivation of the combination same as in claim 1.
Claim 12 is rejected same as claim 3.

Regarding claim 4, Aster, Chun1 and Chun2 disclose the device of claim 2, 
wherein the guard interval duration is 1.6 microseconds (Chun2, the length of the GI may have various values such as 1.6 us). The motivation of the combination same as in claim 1.
Claim 13 is rejected same as claim 4.

Regarding claim 5, Aster, Chun1 and Chun2 disclose the device of claim 1, wherein the first packet extension field is greater than zero (Aster, fig. 4, packet extension field with 3 bits).
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Aster, Chun1 and Chun2 disclose the device of claim 1, wherein the HE TB NDP further comprises a first HE short training field (HE-STF), wherein the first HE-STF has a duration of 8 microseconds (Chun2, fig. 3, HT-GF-STF or HE-STF, 8 us), wherein the downlink NDP comprises a second HE-STF, and wherein the second HE-STF has a duration of 4 microseconds (Chun2, [0764], fig. 3, a DL NDP frame including HE-STF, HT-STF or HE-STF 4 us). The motivation of the combination is same as in claim 1.


Regarding claim 7, Aster, Chun1 and Chun2 disclose the device of claim 1, wherein the HE TB NDP comprises a set of fields (Chun2, fig. 3, has a number of field), wherein the downlink NDP comprises the set of fields (Chun2, fig. 3, [0764], has a number of field, DL NDP including He-STF and He-LTF), wherein the first packet extension field is the same as the second packet extension field (Chun2, fig. 3, extension for HE-LTFs 4 us per HE-LTF, that is, the two extension fields are the same), , wherein the set of fields comprises the first packet extension field and a HE signal-A (HE-SIG-A) field (Chun2, Table 12, figs. 3, 25-28, including extension fields and HE-SIG-A), wherein a first HE-SIG-A field of the HE TB NDP comprises first parameters, wherein a second HE-SIG-A field of the downlink NDP comprises second parameters, wherein the first parameters are different from the second parameters ( Chun2, Table 12, figs. 3, 25-28, including extension fields and HE-SIG-A, UL and DL information are different). The motivation of the combination same as in claim 1.
	Claim 16 is rejected same as claim 7.

Regarding claim 8, Aster, Chun1 and Chun2 disclose the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the trigger frame, the HE TB NDP, or the downlink NDP (Aster, fig. 13, [0084], transceiver).

Regarding claim 9, Aster, Chun1 and Chun2 disclose the device of claim 8, further comprising an antenna coupled to the transceiver (Aster, [0084], antenna coupled to transceiver).

Regarding claim 18, Aster, Chun1 and Chun2 disclose the method of claim 17, wherein the uplink NDP is a first HE sounding NDP frame, and wherein the downlink NDP is a second HE sounding NDP frame (Aster, fig. 11, [0072-77], a response from STA is a first HE sounding NDP frame, and another ack from the AP is a second HE sounding NDP frame, according to the channel sounding protocol).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aster, Chun1, Chun2 and Jamieson (US 20020034959).
Regarding claim 20, Aster, Chun1 and Chun2 disclose the method of claim 17, 
wherein the guard interval duration is 0.8 or 1.6 microseconds (Chun2, [0475]), wherein the first packet extension field has a duration of 4 microseconds, wherein the second packet extension field has a duration of 4 microseconds (Chun1, fig. 7, extension field has a duration of 4 us), and 
Aster, Chun2 do not explicitly disclose wherein a first bit of the HE-SIG-A1 field of the downlink NDP is set to zero to indicate that the downlink NDP is a HE trigger-based data unit.
Jamieson discloses wherein a first bit of the HE-SIG-A1 field of the downlink NDP is set to zero to indicate that the downlink NDP is a HE trigger-based data unit  (Jamieson, [0035], when a ack is transmitted, the first bit of the field is set at zero (to indicate that the message is an ack message). Here, an ack is a DL NDP taught by Aster and is triggered by the trigger fame).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474